Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-22 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Ufford discloses a system comprising: an inventory item, and an inventory device, wherein the inventory device includes a weighing surface, an array of force sensing resistors (the item/inventory presence, pattern and weight-sensing surface/unit (inventory device) operates with a RFID data-acquisition tag (radio field antenna), where force sensitive resistive material sensors (array of force sensing resistors) within a surface (weighing surface) are used to determine the weight of items placed on the surface; paragraphs [0008], [0126], [0156]), wherein the array of force sensing resistors is positioned between the weighing surface and the at least one radio field antenna (212 is below load weight sensor 204 and load supporting surface 202, Fig. 2, Fig. 10); wherein the array of force sensing resistors are configured to weigh and identify the inventory item through the weighing surface (an inventory system utilizes data produced by the sensors (array of force sensing resistors) within the surface to determine item weight, and utilizes weight determinations to identify and track inventory items; paragraphs [0008], [0047], [0055], [0142], [0144]).
The prior art fails to teach wherein the radio field tag includes an item adhesive layer, a concentrating layer, and an integrated circuit layer, and wherein the concentrating layer is in contact with and located between the item adhesive layer and the integrated circuit layer, wherein the concentrating layer includes a solid foam, and wherein the inventory item includes a vessel containing an amount of content, wherein the content includes a solid, a liquid, a slurry, a particulate, or a combination thereof; and the concentrating layer enhances an amount of radio signal from the radio field tag to the at least one radio field antenna relative to a radio field tag without the concentrating layer, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876